DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Drawings
1.	The drawings were received on 05/12/2021.  These drawings are approved.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
2.	Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-56 of U.S. Patent No. 11/015,603B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the patented claims 1, 15, 29 and 43 does not teach the fiber reinforcement including a fiber loading of greater than 5.0 phr of fibers as recited in claim 1 of the application.
3.	Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-56 of U.S. Patent No. 11/015,603B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the patented claims 15, 29 and 43 does not teach “the fiber reinforcement includes a fiber loading of greater than 1.0 phr of fibers”; “the fibers have a Modulus of greater than 60 GPa”; “the fiber reinforcement comprises a blend of fibrillated fibers and short chop fibers in a ratio by weight, and in which: (a) the ratio by weight of fibrillated fibers to short chop fibers in the blend is in a range of 50:1 to 3:1; (b) the fibrillated fibers have surface areas in a range of 2 m2/g to 20 m2/g, and (c) the short chop fibers have lengths in a range of 0.05 mm to 3.0 mm” and “the fiber reinforcement comprises a blend of at least two fiber types, at least one fiber type in the blend having at least one unique characteristic among other fiber types in the blend wherein said at least one unique characteristic is selected from the group consisting of: (a) length; (b) surface area; (c) chemistry; and (d) Modulus” as recited in claims 15 and 18 of the application.
4.	Claims 1, 2-10 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, 11-13, 17 and 21-22 of U.S. Patent No. 10,215,176B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are more detailed and include all of the steps and limitations of the present invention. Thus the claims of the instant invention are broader than the claims of the patented claims  and a person of ordinary skill making the invention set forth in the claims of the patented claims  would also be making the claims of the instant invention. 
5.	Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13, 17 are 21-22 of U.S. Patent No. 10,215,176B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are not patentably distinct from each other because the patented claim 13 does not teach “the fiber reinforcement includes a fiber loading of greater than 1.0 phr of fibers”; “the fibers have a Modulus of greater than 60 GPa”;  “the fiber reinforcement comprises a blend of fibrillated fibers and short chop fibers in a ratio by weight, and in which: (a) the ratio by weight of fibrillated fibers to short chop fibers in the blend is in a range of 50:1 to 3:1; (b) the fibrillated fibers have surface areas in a range of 2 m2/g to 20 m2/g, and (c) the short chop fibers have lengths in a range of 0.05 mm to 3.0 mm” and “the fiber reinforcement comprises a blend of at least two fiber types, at least one fiber type in the blend having at least one unique characteristic among other fiber types in the blend wherein said at least one unique characteristic is selected from the group consisting of: (a) length; (b) surface area; (c) chemistry; and (d) Modulus” as recited in claims 15 and 18 of the application.

Prior Art
6.	The IDS (PTO-1449) filed on May 12, 2021 has been considered.  An initialized copy is attached hereto.  
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of two patents: Hooper (U.S. Patent Application Publication Number 2008/0050259A1) and Meng et al. (Publication Number WO 2013/126543A1), each further discloses fiber reinforced elastomeric stator.







Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TT/
/Theresa Trieu/Primary Examiner, Art Unit 3746